DETAILED ACTION 
Claim Interpretation
Applicant indicates yield point is a temperature at which the expansion of glass stops and then softens. Accordingly, it will be interpreted that yield point is about the softening point of glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided). Nagata discloses a method for manufacturing a crystallized glass member having a curved shape, comprising a deforming step of deforming at least a portion of a glass plate into a curved shape by an external force, such as gravity, that acts on the glass plate while maintaining a temperature of the glass plate within a first temperature range and precipitating a crystal from the glass plate ([0017], [0026]-[0027], [0032]). While Nagata teaches a first heating step to about 650°C and second step of heating to 850°C to deform the glass plate and precipitate crystals within the glass plate ([0027]), Nagata further teaches it is conventional to heat the glass plate to a temperature in the range of 650°C to 800°C to shape the glass plate, followed by a subsequent step of heating to 800°C to 900°C to precipitate crystals ([0009]). Nagata also recommends heating to a temperature higher than 650°C to soften and deform the glass plate ([0018]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the deforming step by maintaining the glass plate at a temperature of between 650°C to 800°C, which significantly overlaps with the claimed range of 705°C-790°C, as Nagata teaches it is a conventional temperature range for predictably softening and deforming of the glass plate with a reasonable expectation of success. 
Regarding claim 2, since Nagata teaches a temperature range of 650°C to 800°C, which significantly overlaps with the claimed range of 705°C-790°C, and the glass is softened and deformed (figures 2 and 4), then it would have been obvious to one of ordinary skill in the art at the time of the invention to expect the first temperature to overlap with the claimed range of [At-40]°C to [At+40]°C, wherein At is the yield point (or softening point) of glass.
Regarding claim 3, Nagata teaches an example of a crystallized glass member with a composition that comprises similar components ([0025]), for which the weight percentages have been calculated, as disclosed below. The content of Al2O3, Ti2O and ZrO2 fall within the claimed ranges, but SiO2 does not. Although the silica component falls out of range when compared the claimed range of 30-70 mol%, Nagata teaches a typical crystallized glass member has a composition within the range listed below ([0003]). With a range of 55-70 wt% for the silica component, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a crystallized glass member to have a silica component that overlaps with the claimed range of 30-70 mol%, as 67 wt% translated to about 73 mol%. 

EXAMPLE
RANGE

wt%
mol%
wt%
SiO2
67
73.4%
55-70 %
Al2O3
23
14.8%
20-35 %
Li2O
4
8.8%
3-5 %
Ti2O
2
1.6%
1-3 %
ZrO2
2
1.1%
1-4 %
P2O5
1
0.2%
1-5 %
Na2O + K2O
 
 
0.5-4 %


Regarding claims 4-5, Nagata teaches the range for TiO2 is 1-3 wt % and exemplifies an example with 1.6 mol%. Nagata also teaches the range for ZrO2 is 1-4 wt% and exemplifies an example with 1.1 mol%.
Regarding claim 6, since Nagata teaches at a temperature range of 800°C to 900°C the glass plate undergoes crystal precipitation ([0009]), then it would have been obvious to one of ordinary skill in the art at the time of the invention to expect this temperature range to overlap with the claimed range of [Tg]°C to [At+50]°C, wherein At is the yield point or softening point of the glass.
Regarding claims 7 and 8, Nagata teaches a shaping die is disposed in a direction, i.e. right underneath the glass plate, in which an external force, such as gravity, acts on the glass plate, and the glass plate conforms to the shaping die, as a result of which at least a portion of the glass plate is deformed into a curved shape (figures 1-4, [0032], [0034], [0038], [0040]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided) as applied to claim 1 above, and further in view of Dejneka (2010/0129602). Nagata teaches a conventional method for shaping a glass plate comprises pressing upper and lower mold members onto a glass plate ([0011]). Dejneka similar teaches it is well known to shape glass plates by pressing a glass plate, i.e. by use of pressing member ([0007], [0031], [0033], figures 6, 7).  Dejneka further teaches placing a weight on top of the glass plate to exert the pressing force to deform the glass sheet ([0045]), wherein the weight and plunger placed on an upper surface of the glass plate and essentially functions as a weight. Dejneka teaches this process provides for shaping thin glass sheet with high accuracy ([0005]-[0006]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a weight and pressing member for shaping a glass plate as a well-known alternative method of shaping glass plates, especially thin glass plates, as Dejneka teaches predictable success of shaping with high accuracy.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (JP 2004-309021, machine translation provided) as applied to claim 1 above, and further in view of Takeuchi et al. (2017/0281473).  Nagata teaches heating to a first temperature of 650°C and to a second temperature of 850°C for precipitating crystals ([0027], [0032]). Nagata is silent regarding a cooling step. Takeuchi teaches a method for manufacturing a crystallized glass member comprising heating the glass member at a first temperature of 650 °C to precipitate a crystal and further heating at a second temperature of 850°C to further precipitate a crystal ([0126]-[0127]). Takeuchi teaches the heat treatments provides for control precipitation of the crystals ([0048]). It would appear first heating step at 650°C of Nagata would result in not only deformation of the glass plate, but also a first precipitation of crystals, and the second heating at 850°c would promote further crystallization, after deforming. Nagata further teaches slow cooling of the glass plate after crystallization, so as to prevent cracking of the crystallized glass ([0049]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for two heat treatments as well as a slow cooling step, so as provide for controlled crystallization and prevent cracking of the crystallized glass, as taught by Takeuchi.
Claims 1 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison et al. (2015/0284288) in view of Nagata (JP 2004-309021, machine translation provided). Ellison teaches a method for manufacturing a crystallized glass member for a  housing of a smartphone, wherein the housing is also a cover glass for the smartphone ([0003]). Ellison teaches the crystallized glass member has at least one crystal phase including ZnAl2O4 and MgAl2O4 ([0030]). Such a glass provide for opaque glass ceramics that are strong and that can be doped with colorants, suitable for use in smartphones ([0006]). Ellison teaches subjecting the glass to a ceramming process wherein crystal is precipitated from the glass ([0042]-[0043]), but doesn’t specify a shaping process. Nagata also discloses a method for manufacturing a crystallized glass member, wherein a convention process comprises deforming at least a portion of a glass plate into a curved shape by an external force, such as gravity, that acts on the glass plate while maintaining a temperature of the glass plate within a first temperature range and precipitating a crystal from the glass plate ([0017], [0026]-[0027], [0032]). Since Ellison teaches the glass is used in smartphone and cosmetic packaging, which would require glass members having different shapes, it would have been obvious to one ordinary skill in the art at the time of the invention to have adapted a similar method of shaping and crystallization for the glass of Ellison, to provide for a curved crystallized glass member for use in smartphones and cosmetic packaging.  Furthermore, Nagata teaches it is conventional to heat the glass plate to a temperature in the range of 650°C to 800°C to shape the glass plate, followed by a subsequent step of heating to 800°C to 900°C to precipitate crystals ([0009]). Nagata also recommends heating to a temperature higher than 650°C to soften and deform the glass plate ([0018]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the deforming step by maintaining the glass plate at a temperature of between 650°C to 800°C, which significantly overlaps with the claimed range of 705°C-790°C, as Nagata teaches it is a conventional temperature range for predictably softening and deforming of the glass plate with a reasonable expectation of success. 
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. Applicant argues Nagata teaches deforming at a temperature of 850°C or higher. While Nagata does teach combining a deforming and crystallization step by using a temperature of 850°C. Nagata also teaches it is conventional to deform at a temperature in a range of 650-800°C, which overlaps with the claimed range of 705-790°C.
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on Nagata as the main reference as specifically challenged in the argument.
In light of the amendment, the provisional double patenting rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741